Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-47, 57-58, and 68
Claims 46-47, 57-58, and 68 are  rejected under 35 U.S.C. 103 as being unpatentable over   Lopez-Galmiche et al., "Six Mode Erbium-doped Fiber Amplifier Using Mode Selective Photonic Lantern," Asia Communications and Photonics Conference, 2015 in view of Van Newkirk et al. Bending sensor combining multicore fiber with a mode-selective photonic lantern, Vol. 40, No. 22 / November 15 2015 / Optics Letters.
Regarding independent claims 46, 67 and 68, Lopez-Galmiche discloses in figure 1, and related text, a six-mode erbium doped fiber amplifier incorporating a photonic lantern for modal gain control.
Fig. 1 shows the diagram of the EDFA for selective amplification of the first four mode groups (LP01, LP11a, LP11b, LP21a, LP21b and LP02). The EDF has a fully doped core with a flat doping profile with 13 μm/163 μm core/cladding diameters respectively. The measured absorption coefficient at 976 nm is 6.506 dB/m. A PL supporting six modes was used to selectively excite the signal and pump modes [5].
The EDFA was forward pumped on the LP21a mode using a single mode laser diode (LD) at λp = 976 nm. The single mode output from the 976 nm LD was converted to the LP21a mode using the corresponding MSPL port. A 976/1550 nm wavelength division multiplexer (WDM) was used to couple the pump light. The signal was generated with a tunable laser (TL). An isolator was placed after the TL. The TL was spliced to the test port of the MSPL for selective modal amplification. The few mode output end of the MSPL was spliced to an intermediate passive FMF with core/cladding diameter of 16/125 μm in order reduce coupling losses. Finally, the FMF was spliced to a 5 m long EDF. In order to measure the modal gain, the pump and amplified signals were separated at the EDFA output using a band pass filter. The output power was measured utilizing a photo detector. In order to confirm the clear amplification of the six input modes, the amplified signal modes profiles were captured using an infrared camera.
Lopez-Galmiche, p. 2.
Further regarding claims 46, 67 and 68, Lopez-Galmiche does not explicitly disclose active control means for converting optical spatial modes.
However, Van Newkirk in figures 1 and 2 bending multicore fibers to predictably change the refractive index profile which results in changes in the relative power of each mode, as propagating into a few mode fiber and as measured by a photonic lantern’s single mode fiber outputs.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Lopez-Galmiche to have active control of spatial mode conversion to comprise:
46. An optical amplifier comprising: an actively controlled, waveguide-based optical spatial mode conversion device configured to provide a common light beam; and a waveguide-based amplifier configured to receive and amplify at least a portion of the common light beam to produce an amplified common light beam.
57. A method of optical amplification, the method comprising: applying active control to convert one or more optical spatial modes in a waveguide configured to provide a common light beam; and receiving and amplifying at least a portion of the common light beam at a waveguide-based amplifier to produce an amplified common light beam.
68. An optical amplifier comprising: means for applying active control to convert one or more optical spatial modes in a waveguide configured to provide a common light beam; and means for receiving and amplifying at least a portion of the common light beam at a waveguide-based amplifier to produce an amplified common light beam.
because the resulting configurations would facilitate increasing the availability of transmission channels.  Lopez-Galmiche, 1. Introduction.
Regarding claim 47 as dependent upon claim 46, and claim 58 as dependent upon claim 57, having the amplified common light beam has an optical power on the order of 10 W, 3 kW, or 12 kW would entail design choices guided by the spatial multiplexing application and restricted by the capacities of fibers, including optical amplifiers.


Claims 48-56 and 59-67
Claims 48-56 and 59-67 are  rejected under 35 U.S.C. 103 as being unpatentable over   Lopez-Galmiche et al., "Six Mode Erbium-doped Fiber Amplifier Using Mode Selective Photonic Lantern," Asia Communications and Photonics Conference, 2015 in view of Van Newkirk et al. Bending sensor combining multicore fiber with a mode-selective photonic lantern, Vol. 40, No. 22 / November 15 2015 / Optics Letters, and further in view of D. A. B. Miller, Self-configuring universal linear optical component, Photon. Res. / Vol. 1, No. 1 / June 2013.
Regarding claims 48-56 and 59-67, Miller discloses in figures 1 and 2 using detectors and phase shifts to implement spatial mode conversions and polarization control. Miller, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Lopez-Galmichein view of Van Newkirk to comprise:
48. The optical amplifier of claim 46, further comprising: a waveguide coupler configured to combine individual light beams carried by respective, individual, optical waveguides into the common light beam to be carried by a common, multimode optical waveguide; a sensor configured to measure at least one characteristic of the amplified common light beam; and a modulation controller operationally coupled to the sensor and to a plurality of modulators, each modulator of the plurality of modulators configured to modulate at least one optical parameter of the respective, individual light beams, the modulation controller being further configured to control the plurality of modulators, based on the at least one characteristic of the amplified common light beam, to set one or more spatial modes of the waveguide-based amplifier.
49. The optical amplifier of claim 48, wherein the respective, individual optical waveguides include single-mode or multimode optical fibers.
50. The optical amplifier of claim 48, wherein the plurality of modulators includes at least one of a phase modulator, amplitude modulator, and polarization modulator.
51. The optical amplifier of claim 48, wherein the modulation controller is further configured to control the plurality of modulators to set a fundamental spatial mode and to suppress other spatial modes of the amplified common light beam.
52. The optical amplifier of claim 48, wherein the modulation controller is further configured to control the plurality of modulators to set a doughnut-shaped spatial mode of the amplified common light beam. Here, the examiner notes that the desirability of diffractionless, self-healing Bessel beam characteristics are well known to persons of ordinary skill in the art.
53. The optical amplifier of claim 48, wherein the respective, individual, optical waveguides are input waveguides, and wherein the waveguide coupler further includes a plurality of individual, optical output waveguides tapered into the common, multimode optical waveguide, and wherein the modulation controller is further configured to set the one or more spatial modes of the amplified common light beam to route the amplified common light beam selectively to one or more of the output optical waveguides.
54. The optical amplifier of claim 48, wherein the individual light beams carried by the respective, individual, optical waveguides are outputs from one or more photonic lanterns.
55. The optical amplifier of claim 48, further including one or more waveguide-based pre-amplifiers optically upstream from the waveguide coupler and configured to pre-amplify one or more of the individual light beams.
56. The optical amplifier of claim 48, wherein the plurality of modulators are phase modulators, and wherein the modulation controller is further configured to control the phase modulators to modulate an amplitude of the amplified common light beam.
59. The method of claim 57, wherein applying active control includes: combining a plurality of individual light beams carried by respective, individual optical waveguides into the common light beam to be carried by a common multimode waveguide; monitoring at least one characteristic of the amplified common light beam; and controlling at least one optical parameter in each, respective individual light beam of the plurality of individual light beams, based on the at least one characteristic of the amplified common light beam, to set one or more spatial modes of the amplified common light beam.
60. The method of claim 59, wherein combining the individual light beams carried by the plurality of respective, individual optical waveguides includes combining the individual light beams from single-mode or multimode optical fibers.
61. The method of claim 59, wherein controlling at least one optical parameter includes controlling at least one of a phase, amplitude, and polarization of the respective individual light beam.
62. The method of claim 59, wherein controlling to set the one or more spatial modes of the amplified common light beam includes setting a fundamental spatial mode of the amplified common light beam and suppressing other spatial modes.
63. The method of claim 59, wherein controlling to set the one or more spatial modes of the amplified common light beam includes setting a doughnut-shaped spatial mode of the amplified common light beam. Here, the examiner notes that the desirability of diffractionless, self-healing Bessel beam characteristics are well known to persons of ordinary skill in the art.
64. The method of claim 59, wherein the respective, individual, optical waveguides are input waveguides, and wherein controlling further includes setting the one or more spatial modes of the amplified common light beam to route the amplified common light beam selectively to one or more output optical waveguides tapered into the common, multimode optical waveguide.
65. The method of claim 59, further comprising receiving the plurality of individual light beams carried by respective, individual optical waveguides from one or more photonic lantern outputs.
66. The method of claim 59, further comprising pre-amplifying one or more of the individual light beams at one or more waveguide-based pre-amplifiers optically upstream from the waveguide coupler.
67. The method of claim 59, wherein controlling further includes adjusting the phase modulators to modulate an amplitude of the amplified common light beam.  
because the resulting configurations would facilitate spatial mode multiplexing applications.  Miller, fig. 5 (“performing arbitrary linear mappings from input fields with spatial, polarization and frequency content to corresponding output fields”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883